DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-5, 7, 8, 10-15, 19, 20 and 21 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Re Claim Objection, cancellation of claim 9 has overcome the objection. 
Re 35 USC 112(b), Applicant’s amendments overcome each and every rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 10, while the entire claim language is not required in claim 10 since “the mobile AED monitoring and alerting device” is not required, “the mobile AED monitoring device … uses the speaker or buzzer to emit an audible alarm to indicate that the carry case is moving” is a new matter. The instant specification discloses that “the device 110 may emit an audible alarm using the speaker or buzzer 128” in line 1 of page 9, but does not disclose that the device emits an audible alarm to indicate that the carry case is moving. A support for the claim language couldn’t be found in the instant specification to reasonably convey that the inventor had possession of the subject matter at the time the application was filed. 
Re Claim 19, while “said monitoring device comprising a controller, a speaker or buzzer, and an accelerometer, wherein said controller of the monitoring device uses the accelerometer to detect movement of the carry case while the C1arkHill\95535\337591\261378213.v1-11/30/20monitoring device is in the carry case, and upon detecting movement, the controller uses the speaker or buzzer to emit an audible alarm” is not required by the claim since the claim doesn’t require “a monitoring device for remotely monitoring a physical state of the AED”, “upon detecting movement, the controller uses the speaker or buzzer to emit an audible alarm” is nevertheless a new matter. The instant specification discloses that “the device 110 may emit an audible alarm using the speaker or buzzer 128” in line 1 of page 9, but does not disclose that the controller emits an audible alarm upon detecting movement. A support for the claim language couldn’t be found in the instant 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10-15, 19, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himelfarb et al. (US 2018/0133495), hereinafter “Himelfarb”.
Re Claim 1, Himelfarb discloses a carry case configured to contain and monitor an Automated External Defibrillator (AED) (para. [0016] discloses that in some examples, the enclosure may be configured to be portable; example of the interior of the enclosure is shown in fig. 3 and para. [0030]), said carry case comprising: 
a space for containing the AED (para. [0034], fig. 3 shows a space for AED 120); and 
a space for containing a mobile AED monitoring and alerting device (para. [0034], fig. 3 shows a space for a controller). 
The claim doesn’t require “a mobile AED monitoring and alerting device”; therefore, “wherein the mobile AED monitoring and alerting device comprises a controller and an audio detector, wherein 
	Examiner note: The claimed carry case only requires a space for containing the AED and a space for containing a mobile device. Claim 1 does not positively recite an AED or a mobile AED monitoring and alerting device; therefore, neither of them are required by the claim. 
	Re Claim 2, Himelfarb discloses that the carry case is configured to contain first aid supplies (para. [0034], fig. 3 shows a space for AED 120, AED is considered first aid supply).  
Re Claim 3, the claim doesn’t require “wherein the mobile AED monitoring and alerting device is configured to communicate to a remote host” since the claim doesn’t require “a mobile AED monitoring and alerting device”.
Re Claim 4, the claim doesn’t require “wherein the mobile AED monitoring and alerting device is configured to emit an audible alarm” since the claim doesn’t require “a mobile AED monitoring and alerting device”.
Re Claim 5, the claim doesn’t require “wherein the mobile AED monitoring and alerting device comprises: a battery which powers the mobile AED monitoring and alerting device; a socket for charging the battery; and a GPS device configured to track a location of the mobile AED monitoring and alerting device” since the claim doesn’t require “a mobile AED monitoring and alerting device”.
Re Claim 7, the claim doesn’t require “wherein the audio detector comprises a microphone and an associated processor” since the claim doesn’t require “a mobile AED monitoring and alerting device”.
Re Claim 8, the claim doesn’t require “wherein the mobile AED monitoring and alerting device comprises: a battery which powers the mobile AED monitoring C1arkHill\95535\337591\261378213.v1-11/30/20and alerting device; a socket for charging the battery; and a GPS device configured to track a location of the mobile AED monitoring and alerting devic
Re Claim 10, the claim doesn’t require “wherein the mobile AED monitoring and alerting device comprises at least one accelerometer, and a speaker or buzzer, wherein the controller uses the accelerometer to detect movement of the carry case when the mobile AED monitoring and alerting device is in the carry case and a uses the speaker or buzzer to emit an audible alarm to indicate that the carry case is moving” since the claim doesn’t require “a mobile AED monitoring and alerting device”.  
Re Claim 11, the claim doesn’t require “wherein the mobile AED monitoring and alerting device comprises: a battery which powers the mobile AED monitoring and alerting device; a socket for charging the battery; a GPS device configured to track a location of the mobile AED monitoring and alerting device; at least one accelerometer for detecting movement of the mobile AED monitoring and alerting device; and a speaker or buzzer for emitting an audible alarm” since the claim doesn’t require “a mobile AED monitoring and alerting device”. 
Re Claim 12, the claim doesn’t require “wherein the mobile AED monitoring and alerting device comprises: a battery which powers the mobile AED monitoring and alerting device; a socket for charging the battery; a GPS device configured to track a location of the mobile AED monitoring and alerting device; at least one accelerometer for detecting movement of the mobile AED monitoring and alerting device; a speaker or buzzer for emitting an audible alarm; and an audio detector configured to listen for alarms emitted by the AED” since the claim doesn’t require “a mobile AED monitoring and alerting device”.
Re Claim 13, the claim doesn’t require “wherein the mobile AED monitoring and alerting device comprises: a battery which powers the mobile AED monitoring and alerting device; a socket for charging the battery; a GPS device configured to track a location of the mobile AED monitoring and alerting device; at least one accelerometer for detecting movement of the mobile AED monitoring and alerting device; and a speaker or buzzer for emitting an audible alarm” since the claim doesn’t require “a mobile AED monitoring and alerting device”.  
Re Claim 14, the claim doesn’t require “wherein the mobile AED monitoring and alerting device comprises: a battery which powers the mobile AED monitoring and alerting device; a socket for charging the battery; a GPS device configured to track a location of the mobile AED monitoring and alerting device; at least one accelerometer for detecting movement of the mobile AED monitoring and alerting device; a speaker or buzzer for emitting an audible alarm, wherein the audio detector comprises a microphone and an associated processor, and wherein the mobile AED monitoring and alerting device is configured to communicate to a remote host” since the claim doesn’t require “a mobile AED monitoring and alerting device”.  
Re Claim 15, Himelfarb discloses a formed insert which is configured to effectively organize contents of the carry case (fig. 3 shows that enclosure system is compartmentalized; para. [0018] discloses that an enclosure including a first portion to store the AED, and a second portion to store a battery and a controller; fig. 3, para. [0035], [0036] discloses a shelf 125-b which reads on “formed insert”.).  
Re Claim 21, Himelfarb discloses that the AED is to be disposed on the formed insert (fig. 3, para. [0035] discloses that AED 120-b is positioned on shelf 125-b) and the mobile AED monitoring and alerting device is to be disposed under the formed insert (fig. 3, para. [0036] discloses that the controller 310 is positioned below the shelf 125-b).
	Re Claim 19, Himelfarb discloses a carry case configured to contain and monitor an Automated External Defibrillator (AED) (para. [0016] discloses that in some examples, the enclosure may be configured to be portable; example of the interior of the enclosure is shown in fig. 3 and para. [0030]), said carry case comprising: 
a space for containing the AED (para. [0034], fig. 3 shows a space for AED 120); and 	
a space for containing a monitoring device for remotely monitoring a physical state of the AED (para. [0034], fig. 3 shows a space for a controller).  

Examiner note: The claimed carry case only requires a space for containing the AED and a space for containing a mobile device. Claim 1 does not positively recite an AED or a monitoring device for remotely monitoring a physical state of the AED; therefore, neither of them are required by the claim.
Re Claim 20, Himelfarb discloses a battery (para. [0034], [0036], fig. 3 discloses that the enclosure system may further include a battery 305, which can provide power to a controller 310). 
The claim doesn’t require “a monitoring device for remotely monitoring a physical state of the AED”; therefore, “wherein the monitoring device is powered by the battery of the carry case rather than the AED” is not required by the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are provided for Applicant to show that even if the monitoring device and the AED were positively recited, the subject matter regarding the monitoring device in the independent claims are not novel in view of the cited references below. 
Halsne (US 2019/0060657) discloses an AED 100 and a monitoring device for monitoring the readiness state of an AED and communicating the state to a remote receiver (abstract; para. [0063] discloses that a monitoring device 804 is disposed externally to and adjacent the AED. 
Para. [0067], [0074], fig. 8 discloses that monitoring device 804 has an fault indicator sensor 806 disposed on substrate 316 of the device 804 and comprised of a microphone that detects the beeper 122 chirps from the AED 110. It is disclosed that fault indicator sensor 806 need only be disposed within audible range of beeper 122. 
Para. [0064], [0065] discloses that monitoring device 804 has a battery power supply 814 independent of the AED 100 power supply and a hardware processor 810 and standby circuit and clock 816. 
Stever et al. (US 2014/0292534) discloses a system comprising a removable interface module and wireless dock for an automated external defibrillator (abstract). 
Para. [0054] discloses interface module 105 comprising an accelerometer to detect movement of AED 110 and/or interface module 105. Interface module 105 may be configured to wake-up from a sleep mode when accelerometer detects motion of AED 110. 
Para. [0057] discloses interface module 105 may further comprise a location determining unit 252 for determining the location of AED 110. In some embodiments, location determining unit 252 may comprise a GPS receiver for receiving a geographic location of AED 110. 
	Please also refer to the prior art references cited in the Non-Final Rejection dated September 11, 2020. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/V.V.H./
Vynn Huh, March 12, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        




/JONATHAN T KUO/Primary Examiner, Art Unit 3792